USCA11 Case: 19-13175   Date Filed: 03/05/2021     Page: 1 of 29



                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-13175
                        ________________________

                    D.C. Docket No. 1:17-cv-02668-CAP



ROSE ROBERTSON,

                                                 Plaintiff - Appellant,

versus

RIVERSTONE COMMUNITIES, LLC,

                                                 Defendant - Appellee,

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                               (March 5, 2021)

Before ROSENBAUM, LAGOA, and ANDERSON, Circuit Judges.

PER CURIAM:
           USCA11 Case: 19-13175          Date Filed: 03/05/2021       Page: 2 of 29



       Rose Robertson, an African-American woman, appeals the district court’s

grant of summary judgment in favor of her former employer, Riverstone

Communities LLC, on her claim of employment discrimination on the basis of race

and her claims of interference and retaliation under the Family Medical Leave Act

(“FMLA”). After careful review, we affirm.

                                              I.

   A. Robertson’s Hiring and Promotion

       In October 2012, Riverstone, a mobile-home property-management firm,

hired Robertson to manage its Deer Creek Mobile Home Community (“Deer Creek”)

in Stockbridge, Georgia. Robertson’s duties as property manager included striving

to maintain 100% occupancy at her property, ensuring that outstanding rent was

being collected, 1 and resolving complaints or issues raised by tenants.

       Robertson initially performed well and won the award for 2013 Property

Manager of Year. In 2014, shortly after winning the award, she was assigned a

second property to manage, Clayton Village Mobile Park Community (“Clayton

Village”) in Jonesboro, Georgia.           A few months later, in August, Riverstone

promoted Robertson to Area Manager.                  As Area Manager, Robertson was

responsible for supervising five properties and continuing to manage the Deer Creek




       1
        Riverstone refers to its outstanding rent as “accounts receivable.” Property managers are
expected to collect as much rent as possible and keep accounts receivable low.
                                               2
         USCA11 Case: 19-13175       Date Filed: 03/05/2021   Page: 3 of 29



and Clayton Village properties. At the end of 2014, Robertson received a generally

positive performance evaluation from her supervisor, Regional Manager Melissa

Loeffelbein.

   B. Robertson’s Demotion and Termination

      During the first few months of 2015, though, according to Loeffelbein,

Robertson had “severe performance issues with occupancy and AR” at her

properties. So Loeffelbein, the then-Director of Property Management Sarah Riutta,

and Riverstone’s Human Resources Director Hilary Snyder decided to demote

Robertson from her position as Area Manager. Nevertheless, they determined that

Robertson would stay on as property manager at the Deer Creek and Clayton Village

properties.

      When Robertson returned to serving as property manager, Rene Scott became

her new supervisor. Scott reported to Loeffelbein, who in turn reported to Riutta.

On May 10, shortly after Robertson’s demotion, Scott emailed Robertson to tell her

that the occupancy and accounts-receivable numbers at the Deer Creek Property

were stagnant and needed to improve right away; otherwise, Scott warned,

Robertson could be subject to disciplinary action.

      Over the month of May, the accounts-receivable and occupancy numbers at

Deer Creek did get better.     Besides that, another issue arose: Robertson was




                                         3
            USCA11 Case: 19-13175     Date Filed: 03/05/2021   Page: 4 of 29



responsible for opening two swimming pools at the Deer Creek property by

Memorial Day, but despite her best efforts, the pools remained closed into June.

         As a result, on June 3, 2015, Robertson received a written warning. The

warning, which Scott wrote and Loeffelbein reviewed, detailed several performance

issues, but it focused on the deteriorating occupancy and accounts-receivable

numbers at Robertson’s properties and on Robertson’s failure to open the Deer Creek

pools.

         The warning also provided Robertson with a list of specific performance

expectations. According to that list, Robertson was expected to open the pools

immediately, lower the accounts-receivable rates for each property to under 3% by

the end of July, and improve the occupancy numbers month after month. Robertson

told Scott, Loeffelbein, and Snyder that she disagreed with aspects of the write-up,

but she promised to “effectively and immediately” take care of the issues listed.

         But things did not get better. Rather, the pools remained closed. So on June

10, Riutta emailed Robertson, emphasizing that she “need[s] these pools up and

running. It is not fair to the residents and just plain poor customer service.” She

asked Robertson to give her an update “every[]day that the pool is not open.” But

the pools did not open in June.

         On June 29, 2015, Loeffelbein completed a performance evaluation of

Robertson for the first half of 2015. While the evaluation acknowledged that


                                           4
            USCA11 Case: 19-13175     Date Filed: 03/05/2021   Page: 5 of 29



“[Robertson] is dedicated to her job and does work very hard,” it also stressed that

she “needs to increase the occupancy and decrease [accounts receivable]

immediately at both properties.”

      On July 14, Scott and Loeffelbein issued Robertson another written warning

because one of the pools at Deer Creek was still not open. The pool remained closed

because it failed an inspection for which Robertson and her team did not properly

prepare.

      Two days later, on July 16, Robertson left work because she had a migraine.

Robertson’s doctor, Dr. Rhonda Ross, diagnosed Robertson with high blood

pressure and swollen feet, so she put her on bed rest until July 22. But on July 22,

during Robertson’s follow-up visit with Dr. Ross, Dr. Ross recommended that

Robertson stay home from work until Monday, July 27, 2015. Robertson returned

to work on July 27, 2015.

      The following day, July 28, Snyder and Loeffelbein traveled to Georgia, and

the next day, July 29, they went on a site visit at the Deer Creek property with Scott.

Robertson was not at the property when they visited because she was at a church

function.

      That day, on July 29, Snyder emailed Riutta suggesting that they consider

terminating Robertson’s employment. So Scott, Loeffelbein, Snyder, and Riutta

discussed Robertson’s recent performance and decided to terminate her


                                          5
           USCA11 Case: 19-13175        Date Filed: 03/05/2021      Page: 6 of 29



employment.      That evening, Snyder drafted and circulated a “Team Member

Termination Form” for Robertson. Scott helped fill in the form by providing some

of the occupancy numbers.

       On July 30, 2015, Scott, Snyder, and Loeffelbein met with Robertson,

delivered the termination form, and told her she was being terminated for

performance reasons.        The form explained that “occupancy and outstanding

[accounts receivable] have been moving in the wrong direction at Deer Creek.” For

example, the form noted that Deer Creek had 499 units to be occupied, but the

occupancy number decreased from 497 units at the end of May to 487 at the end of

June.2 As additional reasons for firing Robertson, the form also listed Deer Creek’s

“lackluster” “overall appearance,” rising resident complaints at Robertson’s

properties, and the fact that one of the Deer Creek pools remained closed. The form

concluded by stating, “It does not appear that [Robertson] is committed to turning

this property around, therefore, we have no choice but to terminate her employment

effective immediately.”

   C. Race-based Incidents

       Robertson presented evidence that Scott had used racist language while

working for Riverstone. First, when Robertson won her Property Manager of the



       2
         Robertson informed Riutta in an email that the occupancy at Deer Creek would fall to
481 by the end of July.
                                             6
             USCA11 Case: 19-13175   Date Filed: 03/05/2021   Page: 7 of 29



Year award, a property manager named “Nicole” told Robertson at the awards

ceremony in early 2014 that she won the award only because she was Black. Scott,

who was not Robertson’s supervisor at the time, agreed with Nicole and said “yes,

[Robertson] won it because she’s Black.” Robertson thought the comments were

disrespectful and offensive, but she simply walked away, attempting to diffuse the

situation.

      After Robertson was fired, she spoke with Shannon Smith, one of her former

supervisors at Riverstone. Although Smith left Riverstone in March 2014, she told

Robertson about an incident that occurred when she was still working for Riverstone.

According to Smith, she asked Scott to go to the Atlanta area to help with a

struggling property. And Scott responded, “There’s too many f***ing n*****s in

Atlanta[.] I’m not going there.” Smith also said that Scott told her on multiple

occasions that she “hated n*****s” and that she overheard Scott say “n*****” more

than 20 times. For her part, Scott denied ever saying “n*****” and making any of

these statements. Snyder, Riutta, and Loeffelbein likewise testified that they never

heard Scott say “n*****” or say anything negative about Black people.

      Besides these incidents, Robertson testified that she sought permission from

Scott and Loeffelbein to give written reprimands to two different employees, one

white and one black, for engaging in similar conduct. Robertson said that Scott and

Loeffelbein approved the reprimand of the Black employee, but not the white


                                         7
         USCA11 Case: 19-13175       Date Filed: 03/05/2021     Page: 8 of 29



employee. According to Robertson, when she followed up with Loeffelbein about

issuing discipline to the white employee, Loeffelbein said that “he is a good guy.”

Scott recalled that Robertson’s written reprimand for the white employee was

difficult to follow, so she edited it but ultimately approved the reprimand.

Loeffelbein testified that she did not remember the incident.

   D. Procedural History

      Based on these events, Robertson filed this action on July 14, 2017. Robertson

alleged in her amended complaint (the operative complaint here) that Riverstone

terminated her because of her race, in violation of Title VII of the Civil Rights Act,

42 U.S.C. § 2000(e) and 42 U.S.C. § 1981. She also asserted that Riverstone

interfered with her rights under the Family and Medical Leave Act of 1993

(“FMLA”), 29 U.S.C. §§ 2601 et seq., and retaliated against her for asserting her

rights under the Act.

      After discovery ended, Riverstone filed a motion for summary judgment. The

magistrate judge assigned to the case issued a report and recommendation

recommending that Riverstone’s motion be granted on all claims. Robertson filed

objections to the magistrate judge’s report, but the district court rejected her

arguments and adopted the magistrate judge’s recommendation. After the district

court entered judgment, Robertson filed this appeal.




                                          8
           USCA11 Case: 19-13175           Date Filed: 03/05/2021       Page: 9 of 29



                                               II.

       We review de novo a district court’s grant of summary judgment. Strickland

v. Norfolk S. Ry. Co., 692 F.3d 1151, 1154 (11th Cir. 2012). Summary judgment is

properly granted if the movant shows that there is “no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a); Strickland, 692 F.3d at 1154. For purposes of evaluating the motion for

summary judgment, we decide all factual issues and draw all reasonable factual

inferences in favor of the non-moving party. Strickland, 692 F.3d at 1154. We may

affirm the district court’s judgment on any ground that is supported by the record.
Id.

                                               III.

       Robertson contends that she was fired because of her race, in violation of Title

VII of the Civil Rights Act of 1964. Title VII makes it unlawful for employers to

“discharge any individual, or otherwise to discriminate against any individual with

respect to [her] compensation, terms, conditions, or privileges of employment,

because of such individual’s race, color, religion, sex, or national origin.” See 42

U.S.C. § 2000e-2(a)(1).3          As we have noted, the statute prohibits “disparate




       3
         Robertson also made a race-discrimination claim under 42 U.S.C. § 1981. The analysis
for Robertson’s section 1981 claim is the same as it is for her Title VII claim. See Standard v.
A.B.E.L. Servs., Inc., 161 F.3d 1318, 1330 (11th Cir. 1998) (noting that Title VII and Section 1981
claims “have the same requirements of proof and use the same analytical framework”).
                                                9
           USCA11 Case: 19-13175         Date Filed: 03/05/2021       Page: 10 of 29



treatment of, or intentional discrimination against,” employees based on race.

Jefferson v. Sewon Am., Inc., 891 F.3d 911, 920 (11th Cir. 2018) (citation and

internal quotation marks omitted).

       To survive summary judgment on her disparate-treatment claim, Robertson

must establish that at least a material issue of fact exists over whether Riverstone

engaged in intentional discrimination. See id. at 921. She may do this by pointing

to either direct evidence, or, in the alternative, circumstantial evidence. See id. Here,

Robertson argues she can make the necessary showing either way.

   A. Direct Evidence

       We start by evaluating whether Robertson has presented direct evidence of

disparate treatment. Direct evidence is “evidence, that, if believed, proves the

existence of discriminatory intent without inference or presumption.” Jefferson, 891
F.3d at 921 (alterations adopted and citation and internal quotation marks omitted);

see also Standard, 161 F.3d at 1330.4 In applying this definition, we have “marked

severe limits for the kind of language to be treated as direct evidence of




       4
          Robertson argues that Wright v. Southland Corp., 187 F.3d 1287, 1293 (11th Cir. 1999),
articulates the correct definition of “direct evidence” in this Circuit: “evidence from which a
reasonable trier of fact could find, more probably than not, a causal link between an adverse
employment action and a protected personal characteristic.” But the Wright definition is not
precedential. The two other judges on the panel concurred in judgment only; they did not join the
lead opinion’s articulation of the direct-evidence standard. Id. at 1306. We review our binding
precedent above.


                                               10
           USCA11 Case: 19-13175          Date Filed: 03/05/2021       Page: 11 of 29



discrimination.” Jones v. Bessemer Carraway Med. Ctr., 151 F.3d 1321, 1323 n.11

(11th Cir. 1998). The prototypical example of direct evidence includes “only the

most blatant remarks, whose intent could mean nothing other than to discriminate

on the basis of” race. Jefferson, 891 F.3d at 922 (citation and internal quotation

marks omitted).

       On the other hand, remarks that are not tied to a challenged employment

decision or are made by non-decisionmakers do not qualify under our definition of

direct evidence of discrimination. See Scott v. Suncoast Beverage Sales, Ltd., 295
F.3d 1223, 1228 (11th Cir. 2002); Cf. Price Waterhouse v. Hopkins, 490 U.S. 228,

277 (1989) (O’Connor, J., concurring in judgment) (finding that “stray remarks in

the workplace” or “statements by non-decisionmakers, or statements by

decisionmakers unrelated to the decision process” cannot justify shifting the burden

to the employer to show that its decisions are legitimate).

       Under our stringent definition of direct evidence, the statements attributed to

Scott, although racist and abhorrent, are not direct evidence of discrimination

because Scott did not make them in the context of Riverstone’s decision to fire

Robertson. Rather, Scott made her remarks 5 at least a year before she became



       5
          As we have noted, for purposes of reviewing the order on Riverstone’s motion for
summary judgment, we resolve all factual issues in favor of the non-moving party—here,
Robertson. See Strickland, 692 F.3d at 1154. For that reason, this opinion assumes all statements
attributed to Scott occurred. If this case were to proceed to trial, Robertson would be required to
prove that Scott, in fact, made the statements.
                                                11
         USCA11 Case: 19-13175       Date Filed: 03/05/2021    Page: 12 of 29



Robertson’s supervisor; her racist statement that Robertson won the property-

manager-of-the-year award only because she is Black and her repeated, racist

remarks—including use of the word “n*****”—in front of Smith, all happened in

the first half of 2014 or earlier. While Scott’s reprehensible comments reflected

generalized animus towards Black people and logically could suggest that such

animus could have colored Scott’s employment decisions, that is not enough under

our binding precedent because the comments were not tied to Riverstone’s decision

to fire Robertson or to Scott’s supervision of Robertson. Nor was Scott even the

sole, or ultimate, decisionmaker—further diluting the connection between her

statements and Robertson’s termination. For these reasons, we cannot conclude that

Scott’s comments constitute direct evidence of discrimination concerning the

employment decisions at issue.

      This conclusion is supported by our decision in a factually similar case: Scott

v. Suncoast Beverage Sales, Ltd., 295 F.3d 1223 (11th Cir. 2002). There, the

plaintiff’s supervisor, like Scott in this case, made a racist comment more than a year

before the plaintiff was terminated and before he served as the plaintiff’s supervisor.
Id. at 1227. And like Scott’s statements, the Suncoast supervisor’s remark reflected

general racial animus that could not be tied to the plaintiff’s eventual termination;

specifically, the supervisor said, “We’ll burn his black ass,” after the supervisor

filled in for the plaintiff while he was on jury duty. Id. Given the circumstances of


                                          12
          USCA11 Case: 19-13175     Date Filed: 03/05/2021   Page: 13 of 29



the supervisor’s remark, we concluded that the supervisor’s previous comment “was

simply too far removed and too indirectly connected to the termination decision to

constitute direct evidence of discrimination under the law of this circuit.” Id. at

1228.

        Robertson cites several cases in support of her argument that the temporal

proximity of the statements is not dispositive and that general discriminatory

remarks unrelated to the employment decision can serve as direct evidence of

discriminatory intent. But every one of the cases on which Robertson relies is

distinguishable because they involve statements that were made by the sole

decisionmaker, statements that were related to the employment decision, or

statements that were temporally proximate to the employment decision. See, e.g.,

Haynes v. W.C. Caye & Co., 52 F.3d 928, 930-31 (11th Cir. 1995) (concluding that

the company president’s statement that women are “not competent enough to do”

the job plaintiff wanted was direct evidence of discrimination); Burns v. Gadsden

State Cmty. Coll., 908 F.2d 1512, 1518 (11th Cir. 1990) (holding that the

decisionmaker’s comment that “no woman would be named” to the job the plaintiff

was seeking was direct evidence); E.E.O.C. v. Alton Packaging Corp., 901 F.2d 920,

923-24 (11th Cir. 1990) (finding that the decisionmaker’s comment that “if this was

his company he wouldn’t hire any black people” was direct evidence).




                                        13
           USCA11 Case: 19-13175          Date Filed: 03/05/2021       Page: 14 of 29



       True, as Robertson points out, there are some cases where we concluded that

statements made over a year before an employment decision nonetheless constituted

direct evidence, but even those cases involved statements decisionmakers made

about employment decisions. See, e.g., Buckley v. Hosp. Corp. of Am., 758 F.2d
1525, 1530 (11th Cir. 1985) (concluding that the sole decisionmaker’s statements

that he wanted “new blood” and intended to recruit younger staff was direct

evidence, even though some statements were made years before the employment

decision).6 By contrast, Scott’s comments were not about the employment decision,

and she was not the sole, or ultimate, decisionmaker.

       The only case that comes close to supporting Robertson’s argument is

E.E.O.C. v. Beverage Canners, Inc., 897 F.2d 1067, 1071 n.9 (11th Cir. 1990), where

we held that “[d]iscriminatory motive may be proved by direct evidence of the hiring

authority’s racially discriminatory attitudes, regardless of whether it relates to the

employment decision at issue.” But the facts of Beverage Canners are easily

distinguishable from this case. There, the hiring decisionmaker and other managers



       6
         Robertson also relies on one of our retaliation cases, Beckwith v. City of Daytona Beach
Shores, Fla., 58 F.3d 1554 (11th Cir. 1995), to support her temporal-proximity arguments. In
Beckwith, the City fired its fire chief for engaging in protected First Amendment conduct almost a
year after he made his protected statements. Id. at 1566. We concluded that the time gap did not
defeat the plaintiff’s claim because the City had merely used a “slow and deliberate process to
terminate” the fire chief to avoid liability. Id. Beckwith is a poor fit here because there is no
evidence that Scott was in a position to or wanted to fire Robertson when she made her racist
statements and was simply biding her time to avoid liability.

                                               14
           USCA11 Case: 19-13175           Date Filed: 03/05/2021        Page: 15 of 29



for the defendant company had made “flagrant, revolting, and insulting racially

derogatory remarks towards and in the presence of” black employees—including

frequent use of the word “n*****.” Id. at 1068; id. at 1068 n.3. The district court

concluded that the frequency of these remarks led to an environment of racial

hostility. On appeal, we concluded that such “overwhelming evidence of racial

hostility” that was perpetuated by the managers “constitute[d] direct evidence of

discriminatory intent in management decisions.” Id. at 1072.

       There is no doubt that the comments Scott made were “flagrant, revolting, and

insulting,” but Robertson has not presented evidence that widespread racial hostility

permeated Riverstone’s managerial ranks. Indeed, the record contains no evidence

that the three other individuals—Snyder, Loeffelbein, and Riutta—who collaborated

on the decision to terminate Robertson used derogatory language or created an

environment of racial hostility.7




       7
          To be sure, use of the word “n*****” by a supervisor, even one time, may establish a
hostile work environment. See Adams v. Austal, U.S.A., L.L.C., 754 F.3d 1240, 1251-54 (11th Cir.
2014); Ayissi-Etoh v. Fannie Mae, 712 F.3d 572, 580-81 (D.C. Cir. 2013) (Kavanaugh, J.,
concurring). But Scott’s statements, including her use of the word “n*****,” cannot contribute to
a hostile-work-environment claim for Robertson. As an initial matter, Robertson abandoned her
hostile-work-environment claim because she did not raise the issue until her reply brief. We do
not consider arguments raised in a reply brief for the first time. United States v. Magluta, 418 F.3d
1166, 1185-86 (11th Cir. 2005). And even if Robertson had preserved her hostile-work-
environment claim, we agree with the district court that the claim failed because she never heard
Scott make those comments and learned about them only after she was fired. See Adams, 754 F.3d
at 1250 (courts cannot consider incidents “the plaintiff learned only after her employment ended
or what discovery later revealed”).
                                                 15
         USCA11 Case: 19-13175       Date Filed: 03/05/2021   Page: 16 of 29



      In sum, our binding precedent precludes the conclusion here that Robertson

has presented direct evidence.

   B. Circumstantial Evidence

      Plaintiffs alleging intentional discrimination can alternatively or additionally

rely on circumstantial evidence. In contrast to direct evidence, circumstantial

evidence is evidence that “suggests, but does not prove, a discriminatory motive[.]”

Jefferson, 891 F.3d at 922 (citation omitted).

      A plaintiff can prove circumstantial evidence in one of two ways.

      First, and most commonly, a plaintiff can use circumstantial evidence to

satisfy the McDonnell Douglas burden-shifting framework. Lewis v. City of Union

City, 918 F.3d 1213, 1220 (11th Cir. 2019) (en banc) (“Lewis I”). Under that

framework, a plaintiff must demonstrate that the defendant employer treated

similarly situated employees more favorably. Id. at 1220-21. But as Robertson’s

case demonstrates, making that showing is not always possible because “a proper

comparator simply may not exist in every work place.” Lewis v. City of Union City,

934 F.3d 1169, 1185 (11th Cir. 2019) (“Lewis II”).

      So we have held that a plaintiff can also survive summary judgment with

circumstantial evidence, without satisfying the McDonnell Douglas framework, by

“present[ing] a convincing mosaic of circumstantial evidence that would allow a jury

to infer intentional discrimination by the decisionmaker.” Smith v. Lockheed-Martin


                                         16
         USCA11 Case: 19-13175      Date Filed: 03/05/2021   Page: 17 of 29



Corp., 644 F.3d 1321, 1328 (11th Cir. 2011) (cleaned up). A “convincing mosaic”

may be shown by “among other things, (1) suspicious timing, ambiguous statements

..., and other bits and pieces from which an inference of discriminatory intent might

be drawn, (2) systematically better treatment of similarly situated employees, and

(3) that the employer’s justification is pretextual.” Lewis II, 934 F.3d at 1185

(citation and internal quotation marks omitted).

      Here, Robertson argues that she has presented a convincing mosaic that

includes (1) the suspicious timing of her termination; (2) other bits and pieces of

evidence; and (3) evidence that Riverstone’s reasons for her termination are

pretextual.

      1. Suspicious timing

      Robertson first emphasizes the suspicious timing of her termination. As

Robertson stresses, she was fired less than twelve weeks after Scott became her

supervisor. And in that brief time, Scott issued two written warnings to Robertson,

chastising her for poor occupancy numbers and for failing to open the pools at the

Deer Creek property. Plus, mere days after becoming Robertson’s supervisor, Scott

emailed Robertson to let her know that her occupancy and accounts-receivable

numbers needed to improve immediately.

      At first glance, the timeline Robertson describes could raise suspicions. But

Robertson’s timeline omits key undisputed facts. Most significantly, Robertson


                                         17
           USCA11 Case: 19-13175          Date Filed: 03/05/2021       Page: 18 of 29



brushes over the fact that she was demoted from her position as Area Manager for

performance reasons before Scott became her supervisor.8 After her demotion,

Robertson’s performance continued to dip dramatically. For example, at the Deer

Creek property, accounts receivable nearly doubled between March and the end of

May of 2015, and occupancy decreased by 10 units in the month of June. Robertson

also failed to open the pools at the Deer Creek property, even though Riutta,

Riverstone’s Director of Property Management, repeatedly implored her to open

them. When we account for these additional facts, we cannot conclude that the

timing of Robertson’s termination is suspicious.

       2. Other bits and pieces

       Robertson next argues that other bits and pieces of circumstantial evidence

support her claim. First, Robertson points to her testimony explaining that she, on

separate occasions, sought to issue written reprimands to two maintenance

employees, one white and one Black, for engaging in the same conduct, but she

received permission to discipline only the Black employee. Robertson contends that

Scott’s animus influenced the decision because when Robertson asked Loeffelbein



       8
         Robertson argues that her performance during her stint as a property manager at the time
she was also serving as the Area Manager should not be held against her because she claims her
performance as a property manager at that time was still satisfactory. But the record reveals that
Robertson was demoted because of “severe” performance issues with the occupancy and accounts-
receivable numbers at her properties, including the ones for which she was the property manager.
Those issues, which Robertson does not dispute, relate to her performance as both a property
manager and the Area Manager.
                                               18
         USCA11 Case: 19-13175        Date Filed: 03/05/2021    Page: 19 of 29



why the written reprimand for the white employee had not been approved,

Loeffelbein said that she and Scott talked, and they decided not to reprimand him.

      But that evidence is not enough to show that any racial animus played a part

in the decision not to reprimand the white employee. Even assuming Scott and

Loeffelbein discussed the issue, Robertson has not presented any evidence to suggest

that Scott said something to convince Loeffelbein that the white employee should

not be disciplined. In fact, Scott testified that she signed off on the written reprimand

for the white employee and sent it to Loeffelbein for approval. And Robertson

expressly stated that she did not think Loeffelbein was racist, so there is no evidence

that racial animus influenced her decision not to approve the write-up for the white

employee.

      Robertson also relies on testimony that the properties she managed were

chronically unprofitable. She asserts that it was unfair for her to be fired, while other

white employees who oversaw her properties did not improve their profitability

numbers.

      Robertson correctly characterizes the record as indicating that the properties

she managed may not have been in a profitable market and continually struggled to

perform to Riverstone’s expectations. Indeed, Riutta testify that the properties

Robertson managed were “not profitable and . . . in a bad market.” And Loeffelbein




                                           19
           USCA11 Case: 19-13175          Date Filed: 03/05/2021       Page: 20 of 29



admitted that the properties struggled to maintain good occupancy and accounts-

receivable numbers.

       But this evidence cannot help Robertson much because even if Robertson’s

properties were not in a great market, her performance was still problematic, and her

performance issues were not limited to the profitability of her properties. As we

have noted, Robertson failed to open both pools at the Deer Creek property in a

timely manner. In fact, when Robertson was terminated in July, one of the pools

was still closed because it failed an inspection for which Robertson did not properly

prepare.9 That had nothing to do with the robustness of the market. And as to issues

regarding the properties’ occupancy and accounts-receivable metrics, even there,

objective indicators supported Riverstone’s conclusion that Robertson was

underperforming. In particular, as we have mentioned, Deer Creek was nearly fully

occupied at 499 units at the beginning of 2015 but fell significantly to an occupancy

of 481 units by the end of July.

       3. Pretext

       Next, Robertson argues that Riverstone’s reason for terminating her—her

subpar performance—was pretext. Robertson contends that two pieces of evidence



       9
           Robertson claims in her brief that she opened both pools by the time she was terminated
at the end of July. But in her deposition, she testified that she did not recall whether the second
pool was ever open. And her termination form indicates that the second pool was still not open
when she was terminated. So the undisputed evidence of record shows that one of the pools was
still not opened by the time Robertson’s employment was terminated.
                                                20
         USCA11 Case: 19-13175      Date Filed: 03/05/2021    Page: 21 of 29



show pretext: first, evidence that Robertson’s performance was better at the time

she was terminated than it was in 2013 when she won the award for Property

Manager of the Year, and second, Scott’s racist statements.

      With respect to Robertson’s first pretext argument—that her performance at

the time of her termination surpassed her performance at the end of 2013, the year

she won Property Manager of the Year—Robertson points to unit-occupancy

numbers for each period. She also notes that she had failed to open the Deer Creek

pools by Memorial Day in the past, but she had never been reprimanded.

      This argument assumes that an employer may never increase its standards

without necessarily opening itself up for allegations of discrimination. That is not

correct. See Rojas v. Florida, 285 F.3d 1339, 1343 (11th Cir. 2002) (explaining that

different supervisors “may impose different standards of behavior”). Here, while

Robertson’s occupancy numbers may have been higher when she was fired, her

targets for occupancy and accounts receivable also changed. As Riutta testified, the

performance of property managers is based on “the goals and the outcomes that we

have set for every property for that year.” And that she had not been punished in

previous years for failing to open the pool by Memorial Day is similarly immaterial.

Riutta and other supervisors repeatedly asked Robertson to open the pools in a timely

matter. Yet Robertson had still failed to open one of the pools by the time she was

fired at the end of July—two months after she was supposed to have opened both


                                         21
         USCA11 Case: 19-13175      Date Filed: 03/05/2021   Page: 22 of 29



the pools. It would not have been unreasonable for Riverstone to conclude that the

failure to timely provide the properties’ amenities may not have been wholly

unrelated to the lower occupancy and higher accounts-receivable rates.

      At the centerpiece of her mosaic, Robertson relies on the racist remarks

attributed to Scott. Robertson argues that even if Scott’s racist comments are not

direct evidence of discrimination, they are so “despicable and disdainful” that, on

their own, they provide sufficiently strong circumstantial evidence to make out a

case of race discrimination.

      Racist statements that “are either too remote in time or too attenuated” from

the employment decision to be direct evidence can still be “circumstantial evidence

to support an inference of discrimination.” Ross v. Rhodes Furniture, Inc., 146 F.3d
1286, 1291 (11th Cir. 1998); see also Jones v. Bessemer Carraway Med. Center,

151 F.3d 1321, 1323 n.11 (11th Cir. 1998).

      But while generalized racist statements “may contribute to a circumstantial

case for pretext,” they are normally not “sufficient absent some additional evidence

supporting a finding of pretext.” See Suncoast Beverage, 295 F.3d at 1229; see also

Rojas, 285 F.3d at 1343 (noting that comments “isolated and unrelated to the

challenged employment decision” “can contribute to a circumstantial case for

pretext”).




                                        22
         USCA11 Case: 19-13175       Date Filed: 03/05/2021   Page: 23 of 29



      Ross—a case on which Robertson relies—actually demonstrates this

proposition. There, the plaintiff, who was Black, was fired for soliciting tips at his

job delivering furniture. 146 F.3d at 1288. One of the supervisors who fired the

plaintiff had made a racist comment several years earlier. Id. at 1291. We held that

the district court erred when it refused to consider the racist comment as

circumstantial evidence. Id. We ultimately concluded that the plaintiff had made

out a prima facie case of pretext, but we did not rely on just the supervisor’s racist

comments. Id. at 1292. Rather, we pointed to evidence that one of the plaintiff’s

supervisors had also solicited tips but was never reprimanded or fired. Id. In short,

the plaintiff needed more than just the supervisor’s racist statements to make out a

prima facie case.

      Here, Scott’s racist remarks are certainly circumstantial evidence that she

might have discriminated.     Scott’s statements are particularly “despicable and

disdainful”: unlike the supervisor in Ross, Scott uttered more than one single or

isolated remark—including the use of the word “n*****” more than 20 times. The

statements reflect an inexcusable and deep-seated animus against Black people. In

particular, the word “n*****” “powerfully [and] instantly calls to mind our

country’s long and brutal struggle to overcome racism and discrimination against

African Americans,” Ayissi-Etoh, 712 F.3d at 580 (Kavanaugh, J., concurring), and




                                         23
           USCA11 Case: 19-13175      Date Filed: 03/05/2021   Page: 24 of 29



it evokes “a history of racial violence, brutality, and subordination.” McGinest v.

GTE Serv. Corp., 360 F.3d 1103, 1116 (9th Cir. 2004).

         But on this record, that is not enough. First, as we have noted, Scott was not

the primary, or even ultimate, decisionmaker, and the record contains no evidence

that the other decisionmakers were at all influenced by racial bias. On the contrary,

Robertson has conceded that she does not think the other decisionmakers were racist.

Scott’s statements also occurred outside the context of and well before the decision

to fire Robertson. And Riverstone has identified objective and legitimate business

reasons for Robertson’s termination—her sustained decline in performance. Under

these circumstances, Robertson needed to present other circumstantial evidence of

discrimination to create a material issue of fact concerning pretext. But she did not

do so.

         Nor are we convinced by Robertson’s argument that Scott’s statements by

themselves suffice because her participation in the decision to terminate Robertson

tainted the decision with her racial animus. In appropriate circumstances, a plaintiff

can prove discriminatory intent by showing that the employer’s decisionmaker

“rubber stamp[ed]” a “biased recommendation” to fire the plaintiff. Stimpson v. City

of Tuscaloosa, 186 F.3d 1328, 1332 (11th Cir. 1999); see also Anderson v. WBMG-

42, 253 F.3d 561, 566 (11th Cir. 2001) (“Disparate treatment analysis requires that

none of the participants in the decision making process be influenced by racial


                                           24
         USCA11 Case: 19-13175       Date Filed: 03/05/2021    Page: 25 of 29



bias.”) (citation and internal quotation marks omitted); Sparks v. Pilot Freight

Carriers, Inc., 830 F.2d 1554, 1565 (11th Cir. 1987) (reversing a district court’s

grant of summary judgment to a defendant where the decisionmaker was influenced

by the plaintiff’s direct supervisor to retaliate against the plaintiff for refusing his

sexual advances).

      But here, the record is devoid of any evidence that Scott’s racial animus

influenced her decision or the other decisionmakers. Snyder, Riutta, and Loeffelbein

testified that they never heard Scott use the word “n*****” or say anything negative

about Black people. Nor does the record allow for the conclusion that these three

decisionmakers simply “rubber stamped” a recommendation from Scott. Rather,

Snyder was the one who initiated the conversation about firing Robertson and wrote

the initial draft of the termination form. And all three of these decisionmakers had

independently demoted Robertson for performance reasons before Scott was

involved. At bottom, no evidence supports the notion that Scott’s racial animus

infected the ultimate decision to terminate Robertson.

                                          ***

      In sum, Robertson has not presented a convincing mosaic of circumstantial

evidence showing that Riverstone’s reason for terminating her employment was

pretextual. Even though Scott’s racist statements serve as circumstantial evidence,

on this record, they are not, on their own, enough to prove pretext. So without the


                                          25
         USCA11 Case: 19-13175      Date Filed: 03/05/2021   Page: 26 of 29



support of any other convincing circumstantial evidence, the district court did not

err in granting Riverstone’s motion for summary judgment as to Plaintiff’s disparate-

treatment claims.

                                        IV.

      Next, we address Robertson’s FMLA claims. The FMLA provides “eligible

employee[s]” with twelve workweeks of leave during any twelve-month period, for

serious health conditions that prevent the employee from doing her job. 29 U.S.C.

§ 2612(a)(1)(D). The FMLA also prohibits employers from interfering with an

employee’s leave rights under the Act and retaliating against employees who

exercise their leave rights. 29 U.S.C. § 2615(a). To prove an FMLA interference or

retaliation claim, an employee must show that she was an “eligible employee”—

defined under the Act as an employee who, among other things, has worked at a

worksite with at least fifty employees within a 75-mile radius.        29 U.S.C. §

2611(2)(A)-(2)(B).

      The parties dispute whether Robertson is an “eligible employee” as defined

by the FMLA. The undisputed evidence in the record shows that Robertson is not

an eligible employee. Snyder testified that Riverstone does not have at least fifty

employees within a 75-mile radius of the properties where Robertson worked. But

Riverstone did erroneously admit in its answer that Robertson was an “eligible

employee,” and the district court denied Riverstone the opportunity to amend its


                                         26
         USCA11 Case: 19-13175       Date Filed: 03/05/2021   Page: 27 of 29



answer after Snyder gave her deposition. Nevertheless, the district court ultimately

concluded that Riverstone was not bound by its admission because the admission

was a legal conclusion. So the district court granted Riverstone summary judgment

on the FMLA claims because it found that Robertson was not an “eligible

employee.” Now, on appeal, Robertson argues that Riverstone should be bound by

its admission.

      In general, “a party is bound by the admissions in his pleadings.” Best Canvas

Prod. & Supplies, Inc. v. Ploof Truck Lines, Inc., 713 F.2d 618, 621 (11th Cir. 1983).

However, admissions as to legal conclusions are “of questionable importance.” See

Almand v. Dekalb Cnty., Ga., 103 F.3d 1510, 1514 (11th Cir. 1997); MacDonald v.

General Motors Corp., 110 F.3d 337, 341 (6th Cir. 1997) (explaining that the court

is “reluctant to treat” statements of legal conclusion “as binding judicial

admissions.”) (citing New Amsterdam Cas. Co. v. Waller, 323 F.2d 20, 24 (4th Cir.

1963)). And courts are instructed to construe pleadings “so as to do justice.” Fed.

R. Civ. P. 8(e).

      The admission here—that Robertson is an “eligible employee”—fits that

exception because it is a legal conclusion. Riverstone did not admit to any factual

allegations—say, that it had seventy-five employees within a fifty-mile radius of

Robertson’s worksite. Instead, it admitted to the allegation that Robertson “was an




                                         27
            USCA11 Case: 19-13175           Date Filed: 03/05/2021        Page: 28 of 29



‘eligible employee’ under the FMLA.” As a pure legal conclusion, this contention

is not subject to binding admission.

       In addition, the admission here did not prejudice Robertson. Once Snyder

testified in her deposition that Robertson was not an eligible employee, Robertson

had notice that the issue was in dispute. Despite this, Robertson declined to ask

Snyder more questions about the issue. Riverstone also moved to amend its

complaint before discovery ended, 10 providing Robertson ample opportunity to

develop facts on the issue during discovery. In fact, Riverstone offered to extend

the discovery deadline to allow Robertson the time to collect more discovery on this

issue, but Robertson declined. 11

       For these reasons, we conclude that the district court did not err in excusing

Riverstone’s admission and in ultimately finding that Robertson’s FMLA claims

failed because she did not qualify as an “eligible employee.”



       10
            This fact distinguishes this case from many of the non-binding cases on which Robertson
relies in her briefs. See, e.g., Mo. Hous. Dev. Comm’n v. Brice, 919 F.2d 1306, 1315 (8th Cir.
1990) (rejecting a defendant’s attempt to amend its pleading concerning a factual issue after the
district court already entered its summary judgment order); E.E.O.C. v. Pines of Clarkston, 2015
WL 1951945, at *2-3 (E.D. Mich. Apr. 29, 2015) (rejecting a defendant’s attempt to correct its
mistake of fact months after discovery closed).
         11
            In her reply brief, Robertson argues that this case is like Arbaugh v. Y&H Corp., 546
U.S. 500 (2006). There, the Supreme Court held that Title VII’s definition of “covered employers”
was not jurisdictional, so the issue could not be raised after trial. Id. at 503-04. But Arbaugh does
not impact our conclusion here. Even if we assume that the definition of “eligible employee” in
the FMLA is not jurisdictional like the Title VII covered-employer limitation, that does not change
the fact that the admission was a legal conclusion and that Riverstone’s effort to correct its mistake
happened before discovery closed and well before trial.

                                                 28
  USCA11 Case: 19-13175       Date Filed: 03/05/2021   Page: 29 of 29



                            V.    Conclusion

For the foregoing reasons, we affirm the judgment of the district court.

AFFIRMED.




                                  29